Matter of Rosenberg v Rosenberg (2016 NY Slip Op 08869)





Matter of Rosenberg v Rosenberg


2016 NY Slip Op 08869


Decided on December 28, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 28, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
THOMAS A. DICKERSON
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON, JJ.


2016-01585
 (Docket No. F-08749-14/15C)

[*1]In the Matter of Robert Rosenberg, appellant,
vVirginia Rosenberg, respondent.


Alexander Potruch, LLC, Garden City, NY, for appellant.

DECISION & ORDER
Appeal by the father from an order of the Family Court, Nassau County (Thomas Rademaker, J.), dated December 14, 2015. The order, insofar as appealed from, in effect, upon reargument, adhered to its original determination in a prior order denying the father's objections to an order of that court (Elizabeth A. Bloom, S.M.), dated June 30, 2015, which, without a hearing, dismissed his petition for a downward modification of his child support obligation.
ORDERED that the order dated December 14, 2015, is affirmed insofar as appealed from, without costs or disbursements.
In January 2015, the father filed a petition seeking a downward modification of his child support obligation. In an order dated June 30, 2015, the Family Court dismissed the petition. The father filed objections to the order dismissing his petition, and in an order dated August 20, 2015, the Family Court denied his objections. Thereafter, the father moved for leave to reargue his objections. In an order dated December 14, 2015, the Family Court, in effect, upon reargument, adhered to its original determination denying the father's objections.
"A party seeking to modify a child support award has the burden of establishing the existence of a substantial change in circumstances, measured by comparing the payor's financial situation at the time of the application for downward modification with the payor's financial situation when the award that the payor seeks to modify was made" (Matter of Signorile v Kaminski, 116 AD3d 961, 962). Here, the father failed to establish a change in his financial situation between the time of the original child support award and the time of his application for a downward modification (see Matter of Guevara v Villatoro, 134 AD3d 1115; Gottlieb v Gottlieb, 119 AD3d 644, 645). Accordingly, the Family Court properly, in effect, upon reargument, adhered to its original determination denying the father's objections to the order dated June 30, 2015, dismissing his petition for a downward modification of his child support obligation.
BALKIN, J.P., DICKERSON, HINDS-RADIX and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court